Order unanimously affirmed without costs. Memorandum: Supreme Court properly granted the motion of defendants Universal Process Equipment Co., Inc., and Johnson Machinery Corp. for summary judgment dismissing plaintiff’s complaint against *956them. Defendants presented evidence in admissible form sufficient to prove as a matter of law that defendant Niagara Vest, Inc., had a corporate existence separate from theirs and did not function merely as their alter ego (see, Billy v Consolidated Mach. Tool Corp., 51 NY2d 152, 163; Port Chester Elec. Constr. Corp. v Atlas, 40 NY2d 652, 657; Matter of Gifford, 144 AD2d 742, 744; Ioviero v Ciga Hotels, 101 AD2d 852, 853). Plaintiff failed to submit evidence to create a question of fact sufficient to defeat summary judgment. (Appeal from Order of Supreme Court, Niagara County, Koshian, J.—Summary Judgment.) Present—Denman, P. J., Balio, Lawton, Doerr and Boehm, JJ.